DETAILED ACTION
	This office action is a response to a communication made on 10/29/2021. 
	Claims 1 and 10-11 are currently amended.
	Claims 1-12 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15689409, filed on 09/13/2016.


Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 7-11, filed 10/29/2021, applicant argues that, “As none of Su, Agarwal, and Katariya discloses analyzing a plurality of indications [of resource availability] to determine log transmission policy data comprising at least one of a time for transmission of log data and a communication configuration for transmission of log data, it cannot be reasonably said that any of Su, Agarwal, and Katariya discloses sending such log transmission policy data anywhere. Therefore, none of Su, Agarwal, and Katariya discloses the sending step of amended claim 1.”
Examiner: Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Su teaches analyzing a plurality of said indications to determine at least one of a time for transmission of log data and a communication configuration for transmission of log data from said network-connected computing device to said computer system 

However, Su remain silent on determine log transmission policy data comprising at least one of a time for transmission of log data and a communication configuration for transmission of log data from said network-connected computing device to said computer system, sending, to said network-connected computing device, log transmission policy data to enable said network-connected computing device to select at least one of a transmission time and a communication configuration for transmission of said log data to said computer system in compliance with said policy data.

Agarwal discloses determine log transmission policy data comprising at least one of a time for transmission of log data and a communication configuration for transmission of log data from said network-connected computing device to said computer system because determine a sensing strategy (i.e. log transmission policy) for multiple sensors corresponding to the multiple sensing applications, see see fig.7, step 704,  and  a sensing strategy (i.e. log transmission policy) specifies a period of time and/or 

Agarwal also teaches sending, to said network-connected computing device because send out sensing tasks to mobile device see Col-3, II. 47-48. Agarwal also teaches  log transmission policy data to enable said network-connected computing device to select at least one of a transmission time and a communication configuration for transmission of said log data to said computer system in compliance with said policy data because determine a sensing strategy (i.e. log transmission policy) for multiple sensors corresponding to the multiple sensing applications, see see fig.7, step 704,  and  a sensing strategy (i.e. log transmission policy) specifies a period of time and/or a geographic location suitable for a sensor to actively sense data, see Col-9, II. 20-22, a schedule construct, for example, is used for periodic reporting and has a start date and an end date between which the events would be reported, and a duration to specify the periodicity of the event, Col-4, II. 42-45, and See Fig. 7, step 704 and 706, Col-8, II. 44-46 and Col-9, II. 11-32

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s system with transmission of log policy to select at least one of a transmission time a communication configuration of Agarwal, in order to sensing strategy reduces resource consumption while satisfying the user preferences and the application requirement, and strategy help devices to determine when to update the records.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et Al. (US 2014/0024392), hereinafter “Su” in view of Agarwal et al. (US 10034144), hereinafter “Agarwal”, and further in view of Kataria et al. (US 20100223446A1), hereinafter “Katariya”.

With respect to claim 1, Su discloses a machine-implemented method of operating a computer system comprising: 
establishing communication with a network-connected computing device remote from the computer system (¶0026, i.e. device 100 may comprise a laptop computer system, ¶0031, i.e. electronic communication of information to/from the device 100 via a network using any suitable communication technology, ¶0056, i.e. such information may be obtained from one or more remote systems. ); 
acquiring, by said computer system at least one indication of availability to said network-connected computing device of at least one first resource (¶0020, i.e. mobile device systems and/or sensors may be powered by a power resource of a mobile device (e.g., a battery system), ¶0024, i.e. a state of the device may be determined based on such an indication. Similarly, information may be gathered (i.e. acquired) by monitoring a user's activity using the device (e.g., monitoring activity of one or more device applications i.e. network connected service) and such information may be utilized to 
acquiring, by said computer system at least one indication of availability to said computer system of at least one further resource (¶0024, i.e. a state of the device may be determined based on such an indication. Similarly, information may be gathered (i.e. acquired) by monitoring a user's activity using the device (e.g., monitoring activity of one or more device applications as network connected service) and such information may be utilized to determine a state of the device, ¶0026, i.e. device 100 may comprise a laptop computer system, ¶0030, i.e. device 100 may determine a state of the device 100 based on available state information, ¶0059, i.e. polling rates/device states may further depend on the availability of device resources, ¶0078, i.e. additional state information as further resource (e.g., statistical data, metadata, device activity and/or usage information, and/or the like) may be utilized in conjunction with location information to determine a state of the device, ¶0068, i.e. a second set of parameters and/or other state information may be obtained from statistical, historical, or other data associated with the device); 




Agarwal discloses determine log transmission policy data comprising at least one of a time for transmission of log data and a communication configuration for transmission of log data from said network-connected computing device to said computer system (See Fig 8, step 808, i.e. transmit data sensed by the multiple sensors to a server associated with the sensing application, see fig.7, step 704, i.e. determine a sensing strategy (i.e. policy) for multiple sensors (for example, GPS, Bluetooth, etc.) corresponding to the multiple sensing applications, and  see Col-9, II. 20-22, i.e. a sensing strategy (i.e. policy) specifies a period of time and/or a geographic location suitable for a sensor to actively sense 
sending, to said network-connected computing device (see Col-3, II. 47-48, i.e. send out sensing tasks to mobile device), log transmission policy data to enable said network-connected computing device to select at least one of a transmission time and a communication configuration for transmission of said log data to said computer system in compliance with said policy data (See Fig 8, step 808, i.e. transmit data sensed by the multiple sensors to a server associated with the sensing application, see fig.7, step 704, i.e. determine a sensing strategy (i.e. policy) for multiple sensors (for example, GPS, Bluetooth, etc.) corresponding to the multiple sensing applications, and  see Col-9, II. 20-22, i.e. a sensing strategy specifies a period of time and/or a geographic location suitable for a sensor to actively sense data, Col-4, II. 42-45, i.e. a schedule construct, for example, is used for periodic reporting and has a start date and an end date between which the events would be reported, and a duration to specify the periodicity of the event, See Fig. 7, step 704 and 706, Col-9, II. 11-32, i.e. scheduling a sensor duty cycle and a sampling frequency for each of the multiple sensors based on the sensing strategy (i.e. policy) needed to execute the sensing task. As detailed herein, a sensor duty cycle includes a ratio between a time period for which a sensor is not actively sensing and a time period for which the sensor is actively 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s system with transmission of log policy to select at least one of a transmission time a communication configuration of Agarwal, in order to sensing strategy reduces resource consumption while satisfying the user preferences and the application requirement, and strategy help devices to determine when to update the records.

However, Su in view of Agarwal remain silent on wherein said log data comprises a record of an execution flow of the network-connected computing device.

Katariya discloses wherein said log data comprises a record of an execution flow of the network-connected computing device (¶0030, i.e. Each of the computing devices may log events to support contextual tracing according… events occurring in activities executed on any of the devices 102, 104 and 106 and associated information may be recorded and later analyzed in the context in which they occurred. To support event logging, each activity may be assigned an activity identifier and events within the activity may be recorded along with the activity identifier, ¶0043, i.e. if reached during execution of software components executing (i.e. executing flow) within an activity, an event related to the points may be recorded as part of an event trace. the contextual tracing model the recorded events are marked with an activity identifier for the activity in which the instrumentation point 213 is reached, 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s system with a record of an execution flow of the network-connected computing device of Katariya, in order to obtain the log data so that tracking event is efficient by the recorded correlation identifier (Katariya).

For claim 10, it is an apparatus or device claim corresponding to the method of claim 1. Therefore claim 10 is rejected under the same ground as claim 1. 

For claim 11, it is a computer program claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

With respect to claim 2, Su in view of Agarwal, and further in view of Katariya discloses the machine-implemented method of claim 1, wherein said at least one said first resource comprises at least one of a memory space, a power level and a communications capacity (Su, ¶0073, i.e. one or more power levels of the power resource, ¶0106, memory to manage resources)

With respect to claim 3, Su in view of Agarwal, and further in view of Katariya discloses the machine-implemented method of claim 1, wherein said at least one said second resource comprises at least one of a memory space, a power level and a communications capacity (Su, ¶0073, i.e. one or more power levels of the power resource, ¶0106, memory to manage resources, ¶0075, i.e. communication capacity as the size of the geographic area).


With respect to claim 8, Su in view of Agarwal, and further in view of Katariya discloses the machine-implemented method of claim 1, said computer system comprising a virtual device (Su, ¶0107, i.e. in FIG. 8, or with virtually any other suitable computing device).

With respect to claim 9, Su in view of Agarwal, and further in view of Katariya discloses the machine-implemented method of claim 8, said computer system comprising a virtual device operable in at least one of a grid environment and a cloud environment (Agarwal, Col-3, II. 34-37, i.e. a cloud-based coordination middleware to jointly harness the sensing potential in the mobile devices and harvest the necessary sensor data recorded by the sensors). 

With respect to claim 12, Su in view of Agarwal, and further in view of Katariya discloses the method of claim 1, wherein the computer system comprises single server computers, a network of server computers, or virtualised devices arranged in a network (Su, ¶0026, i.e. device 100 may comprise a laptop computer system, ¶0080, i.e. a device 100 may transmit certain state information to a content and/or ad server, ¶0107, i.e. in FIG. 8, or with virtually any other suitable computing device, Agarwal, see Fig. 8, step 808, a server associated with the sensing application).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Agarwal, and further in view of Kumarasamy et al. (US 2013/0227352), hereinafter “Kumarasamy”.



Kumarasamy discloses further comprising sending configuration data to cause said network-connected computing device to filter log data according to a log filter policy (¶0296, the log monitor 216 can cause the client to filter and transmit data associated with the detected event to the collection agent, ¶0299, i.e. the log monitor 216 can transmit the filtered data to the collection agent 230 at different times based on the log monitoring rules and/or storage policy). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’ in view of Agarwal’s system with filter log data according to a log filter policy of Kumarasamy, in order to avoid log data complex processing phenomenon when the client terminal downloads the log data, and reducing network bandwidth and local computing resources.

With respect to claim 5, Su in view of Agarwal in view of Katariya, and further in view of Kumarasamy discloses the machine-implemented method of claim 4, wherein said log filter policy comprises at least one of a component identifier and a severity indicator (Katariya, ¶0077, i.e. an activity comprises a representation of execution states of a set of components that are performing a certain transaction …events, referred to as signpost events, may be recorded to indicate state transitions (i.e. indicators), Kumarasamy, ¶0093, ¶0310). 

s 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Agarwal in view of Katariya, and further in view of Buck et al. (US 20160302148), hereinafter “Buck”.

With respect to claim 6, Su in view of Agarwal, and further in view of Katariya discloses the machine-implemented method of claim 1, however, Su in view of Agarwal, and further in view of Katariya remain silent on said computer system being further operable to: generate at least one flow identifier to be associated with at least one execution flow of said network-connected computing device said network-connected computing device being operable to identify at least one subset of said log data by associating log records from said execution flow with said at least one flow identifier, receive an upload of said log data from said network-connected computing device, correlate said log data at said computer system according to said at least one flow identifier.

Buck discloses said network-connected service being further operable to: 
generate at least one flow identifier to be associated with at least one execution flow of said network-connected computing device (¶0372, i.e. pattern matching is to search the log data for groups of consecutive entries where movement is detected, ¶0374, flow identifier would be the pattern of  “AT WORK” and “COMMUTE HOME”  ), said network-connected computing device being operable to identify at least one subset of said log data by associating log records from said execution flow with said at least one flow identifier (¶0376, i.e. The system can use the collected information to match or identify the current context of the mobile device as being “COMMUTE-TO-WORK”) ; 
receive an upload of said log data from said network-connected computing device (¶0139 and ¶0372) ; and 
correlate said log data at said computer system according to said at least one flow identifier (¶0113, i.e. Information that identifies the specific instance of a resource (such as a serial number or 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s in view of Agarwal’s system with flow identifier associated with execution flow of Buck, in order to provide an efficient way to identify and locate data flow records, so that a number of records within the flow table can be efficiently updated and managed.
	
With respect to claim 7, Su in view of Agarwal, and further in view of Katariya discloses the machine-implemented method of claim 1, however, Su in view of Agarwal, and further in view of Katariya remain silent on said computer system being further operable to accept an opt-in signal from said at least one said network-connected computing device to indicate acceptance of control in compliance with said policy data.

Buck discloses said computer system being further operable to accept an opt-in signal from said at least one said network-connected computing device to indicate acceptance of control in compliance with said policy data (¶0081, i.e. The policy enforcement subsystem activates and enforces resource usage policies on the mobile device in order to help conserve a resource, and a policy can be activated automatically based on the current context  (i.e. usage or non-usage or both occur), ¶0089, i.e. the resource manager is a module on the mobile device that manages usage of a mobile device resource according to an activated policy).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /GOLAM MAHMUD/
Examiner, Art Unit 2458                                                                                                                                                                                                        



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458